DETAILED ACTION
	This action is responsive to applicant’s communication filed 03/23/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claim 13 is objected to for a minor informality.
Claim 6 is rejected under 35 U.S.C. 112(b).
	Claims 1-3, 9-12, 15-16, and 20-21 are rejected under 35 U.S.C. 102(a)(2).
	Claims 4-8, 13-14, 17-19, and 22-23 are rejected under 35 U.S.C. 103.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The use of the terms “iPhone”, “Apple” and “Google”, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.


The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 13 is objected to because of the following informalities:  
In line 1 of claim 13, “wherein the acquiring, the extracting, and the receiving are performed by an access device” should read “wherein the acquiring, the extracting, and the receiving are performed by the access device”. Furthermore, this limitation is redundant since the access device is already recited to perform these steps in independent claim 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites the limitation "the access device" in line 4.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “an access device” in claim 6 or in independent claim 1. It is further unclear what the function of the “access device” is.
For the purposed of compact prosecution, the examiner is interpreting the access device to perform the acquiring, extracting, and receiving steps recited in claim 1, similar to how the access device is recited in claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 9-12, 15-16, and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arroyo (US 2019/0228140 A1).

Regarding Claim 1, Arroyo teaches a method for authenticating a user for accessing a restricted system, comprising: (See Figure 7, which provides an overview of a method for authenticating a user for accessing a restricted system. See Figure 6A and Paragraph 0198: the restricted system is a device 602 that is displaying a webpage that requires authentication.)
acquiring a code presented by the restricted system, (“At FIG. 6D, a user re-orients authenticating device 600 such that QR code 620 is fully in the field of view of the one or more cameras of authenticating device 600. In this new orientation, authenticating device 100 detects (or recognizes) QR code 620 that is displayed on display 605 of requesting device 602.” Paragraph 0204. A QR code presented by the restricted system 602 is acquired by an access device 600.)
the code visually representing an authentication challenge; (“Displaying alternative login webpage 618 includes displaying a computer readable representation of data such as a QR (quick response) code 620 and/or user instruction 622… QR code 620 includes encoded information representing or associated with one or more of a Uniform Resource Locator (URL), a session identifier (ID), and a secret key (e.g., a shared secret). Authenticating device 600 can use the URL and/or session ID to identify the web browser session and/or the website at requesting device 602 that the user wishes to login to. Authenticating device 600 optionally uses the secret key as a shared Paragraph 0201. The QR code visually represents an authentication challenge for authenticating a user as an alternative to their username and password.)
extracting the authentication challenge from the code; (“Detecting QR code 620 includes capturing, via the one or cameras of authenticating device 600, the data represented by QR code 620. Detecting QR code 620 optionally includes interpreting the data represented by QR code 620.” Paragraph 0204. The information encoded by the QR code is extracted. See Figure 6E, which shows a prompt directing the user to complete the authentication challenge, i.e. the login information for a website with protected content, after scanning the code.)
receiving authentication information associated with the user for use in the authentication challenge; (“A user presents their face for biometric authentication. Authenticating device 600 captures and process (e.g., analyzes) the biometric data associated with the user's face from the biometric sensor (e.g., facial recognition sensor 603)… As a result, authenticating device 600 initiates biometric authentication using facial recognition sensor 603 without needing to receive an explicit request from a user to initiate biometric authentication.” Paragraph 0212. See Figure 6H: authentication information comprising biometric data of the user’s face is received by the access device 600.)
and authenticating the user according to the authentication challenge for accessing the restricted system based on the authentication information. (“At FIG. 6I, authenticating device 600 determines that the captured biometric data satisfies certain biometric authentication criteria. As a result of successful user authentication, authenticating device 600 displays biometric authentication interface 634 having successful biometric authentication glyph 638” Paragraph 0213. “When two-factor authentication is not required, requesting device 602 proceeds to displaying user interface 648 of FIG. 6L or user interface 654 of FIG. 6M without prompting the user for additional authentication information” Paragraph 0217. “At FIG. 6M, requesting device 602 displays user account webpage 654 upon receiving input 652 at the location of trust affordance 650. The user has successfully logged in to the website. In some examples, user account webpage 654 includes content 655. Content 655 can be restricted content (e.g., content that requires authentication to access it).” Paragraph 0220. See Figure 6I and 6M, which show a user being successfully authenticated, logged into their account, and being presented with the restricted content.)

Regarding Claim 10, Arroyo further teaches an access device for authenticating a user for accessing a restricted system, comprising: an image sensor for acquiring a code presented by the restricted system, the code visually representing an authentication challenge; (“At FIG. 6D, a user re-orients authenticating device 600 such that QR code 620 is fully in the field of view of the one or more cameras of authenticating device 600. In this new orientation, authenticating device 100 detects (or recognizes) QR code 620 that is displayed on display 605 of Paragraph 0204. Device 600 is an access device that acquires the code presented by the restricted system 602 using a camera. See Figure 2 optical sensor 164.)
a processor; and a memory to store computer program instructions, the computer program instructions when executed on the processor cause the processor to perform operations comprising: (See Figure 3 memory 307 and CPU 310 and the associated description in Paragraph 0146. See Figure 1A memory 102 and processor 120 and the associated description in Paragraph 0042.)
Claim 10 otherwise recites the same limitations as claim 1 and is therefore rejected using the same reasoning described above.

Regarding Claim 15, Arroyo further teaches a non-transitory computer readable medium storing computer program instructions for authenticating a user for accessing a restricted system, the computer program instructions when executed by a processor cause the processor to perform operations comprising: (See Figure 3 memory 307 and the associated description in Paragraph 0146 and Figure 1A memory 102 and the associated description in Paragraph 0042.)
Claim 15 otherwise recites the same limitations as claim 1 and is therefore rejected using the same reasoning described above.

Regarding Claim 21, Arroyo further teaches an authentication system, comprising: a restricted system for presenting a code visually representing an authentication challenge; (“At FIG. 6A, a user of device 602 wishes to access content Paragraphs 0198-0201. Device 602 and the display of a webpage that requires authentication is a restricted system. A QR code that represents an authentication challenge is displayed on the system 602.)
an access device for: acquiring the code presented by the restricted system (“At FIG. 6D, a user re-orients authenticating device 600 such that QR code 620 is fully in the field of view of the one or more cameras of authenticating device 600. In this new orientation, authenticating device 100 detects (or recognizes) QR code 620 that is displayed on display 605 of requesting device 602.” Paragraph 0204. Device 600 is an access device that acquires the code presented by the restricted system 602.)
Claim 21 otherwise recites the same limitations as claim 1 and is therefore rejected using the same reasoning described above.

Regarding Claim 2, Arroyo further teaches wherein the code comprises a QR (quick response) code. (“The personal laptop computer displays a QR code that can be detected via a camera of the personal smartphone device” Paragraph 0033. See Figure 6B, which shows the display of a QR code.)
Claim 11 is directed to an access device but otherwise recites the same limitations as claim 2. Claim 11 is therefore rejected using the same reasoning described above.
Claim 16 is directed to a non-transitory computer readable medium but otherwise recites the same limitations as claim 2. Claim 16 is therefore rejected using the same reasoning described above.

Regarding Claim 3, Arroyo further teaches wherein the code comprises a bar code. (“The first electronic device (e.g., the authenticating device, 600) detects (702), via a first camera of the one or more cameras, the presence of a visual representation of data (e.g., 620, a QR code, a bar code, or other visual representation of information that identifies the second electronic device” Paragraph 0236.)
Claim 12 is directed to an access device but otherwise recites the same limitations as claim 3. Claim 12 is therefore rejected using the same reasoning described above.

Regarding Claim 9, Arroyo further teaches wherein the authentication challenge is a biometric authentication challenge, and receiving authentication information associated with the user for use in the authentication challenge comprises: receiving biometric authentication information associated with the user for the biometric authentication challenge. (“In response to authenticating device 600 transmitting data to the remote device, requesting device 602 receives data about the type of authentication available to a user to authenticate the user at authenticating device 600… Icon 632 is associated with facial recognition authentication. Icon 632 indicates to the user that the user can authenticate at authenticating device 600 using facial recognition authentication… At FIG. 6I, Paragraphs 0208-0213. See the transitions from Figure 6C to 6I: after scanning of a QR code, a biometric authentication user interface is launched in order to execute the authentication challenge, the biometric authentication information associated with the user is obtained, and the user is authenticated. Figure 6H shows the biometric authentication being facial recognition, while Figure 6N shows an alternative embodiment in which the biometric authentication challenge is a fingerprint recognition.)
Claim 20 is directed to a non-transitory computer readable medium but otherwise recites the same limitations as claim 9. Claim 20 is therefore rejected using the same reasoning described above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arroyo (US 2019/0228140 A1) in view of Ozolins (US 2005/0044387 A1).

Regarding Claim 4, Arroyo teaches all the limitations of claim 1, on which claim 4 depends.
While Arroyo (Paragraph 0236) teaches that the code can be any optical code, Arroyo does not explicitly teach wherein the code comprises a series of intermittent flashing lights.
wherein the code comprises a series of intermittent flashing lights. (“In some embodiments of the invention signals are generated by the system to which access is sought by causing portion 603 of the display screen (which may include all or a portion of screen 601) to flash on and off in a series of illuminations representing data. As such screen portion 603 functions as a signal generator or light source. The intermittent flashes of light generated by screen portion 603 and sensed by signal sensor 102 are provided to processor 105, and interpreted by that or any other processor linked thereto, as representing data that may be used to provide a code, such as a session-unique, human readable code, to output device 104. The signal portion 603 may provide any suitable coded light signal.” Paragraph 0052.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the code presented by a restricted system for granting access to a user using an access device taught by Arroyo by incorporating the light-signal code comprising intermittent flashing lights taught by Ozolins. Since both references are directed to user authentication using an access device scanning an optical code, the combination would yield predictable results. Such an implementation would amount to a simple substitution of the optical code presented to the user for use as an authentication challenge. As further taught by Ozolins (Paragraph 0052), such coded light signal is capable of being presented by common display technologies.
Claim 17 is directed to a non-transitory computer readable medium but otherwise recites the same limitations as claim 4. Claim 17 is therefore rejected using the same reasoning described above.

Claims 5-6, 13-14, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Arroyo (US 2019/0228140 A1) in view of Thakur (US 8,689,294 B1).

Regarding Claim 5, Arroyo teaches all the limitations of claim 1, on which claim 5 depends.
Arroyo further teaches wherein the acquiring, the extracting, and the receiving are performed by an access device, (“FIG. 6A illustrates authenticating device 600 (e.g., device 100, device 300, or device 500) and requesting device 602 (e.g., device 100, device 300, or device 500)” Paragraph 0197. See Figure 6A-6I, which shows the acquiring, extracting, and receiving being performed by an access device 600.)
… displaying a token to the user, wherein the displayed token is input into the restricted system by the user to authenticate the user according to the authentication challenge for accessing the restricted system. (“Prompt 644 includes input fields for receiving input via one or more input devices (e.g., a keyboard). Prompt 644 optionally indicates to the user that an authentication code (e.g., authentication code 646) has been sent to one of the user's devices (e.g., a device that is already associated with a user account of the user). As illustrated in FIG. 6J, authenticating device 600 displays authentication code 646, which can be used to successfully complete two-factor authentication.” Paragraphs 0215-216. See Figure 6J: 
Arroyo does not teach and wherein authenticating the user according to the authentication challenge for accessing the restricted system based on the authentication information comprises: in response to determining that the access device is offline, displaying the token to the user.
However, Thakur, which is directed to managing offline authentication, teaches and wherein authenticating the user according to the authentication challenge for accessing the restricted system based on the authentication information comprises: in response to determining that the access device is offline, displaying the token to the user. (“in response to determining that the client device is offline, authenticate the user using offline authentication that does not require an active network connection with a remote authentication service. For example, offline-authentication module 107 may, in response to determining that computing device 202 is offline, authenticate the user using an offline authentication process that does not require an active network connection with authentication service 130 on server 206… For example, offline-authentication module 107 may request, from the user, the authentication-device identifier. In this example, the authentication-device identifier may represent the token-based authentication credential required as part of two-factor authentication.” Column 8 Lines 36-44 and Column 10 Lines 36-52. See Figure 3 step 306 and Figure 4 step 406. In response to a determination that a device is offline, an offline-authentication process is performed, which is illustrated in Figure 4. The process includes requesting a token to be entered by a user.)
the presentation of a token to a user to input into a restricted system taught by Arroyo by presenting the token when the access device is determined to be offline as taught by Thakur. Since both references are directed to authenticating a user using an access device, the combination would yield predictable results. As taught by Thakur (Col. 3:60-4:5), this would improve the user experience by allowing the user to still access the restricted system despite their device being offline while still ensuring security since two-factor authentication is being used.
Claim 13 is directed to an access device but otherwise recites the same limitations as claim 5. Claim 13 is therefore rejected using the same reasoning described above.
Claim 22 is directed to an authentication system but otherwise recites the same limitations as claim 5. Claim 22 is therefore rejected using the same reasoning described above.

Regarding Claim 6, Arroyo teaches all the limitations of claim 1, on which claim 6 depends.
Arroyo further teaches transmitting an indication that the user was authenticated according to the authentication challenge for accessing the restricted system. (“in response to authenticating device 600 determining that the captured biometric data satisfies certain biometric authentication criteria, requesting device 602 receives data indicating that a user has successfully authenticated at authenticating device 600.” Paragraph 0214. See Figure 6I, which shows an indication 
Arroyo does not teach wherein authenticating the user according to the authentication challenge for accessing the restricted system based on the authentication information comprises: in response to determining that the access device is online, transmitting the indication.
However, Thakur, which is directed to managing offline authentication, teaches wherein authenticating the user according to the authentication challenge for accessing the restricted system based on the authentication information comprises: in response to determining that the access device is online, transmitting the indication. (“online-authentication module 117 may, in response to detecting that computing device 202 is online, authenticate the user using online authentication, after which online-access module 119 may unlock computing device 202 and allow the user to again access computing device 202” Column 13 Lines 45-55. “online-authentication module 117 may send the one-time password received from the user as part of step 502 to authentication service 130 on server 206 via network 204, and may receive from authentication service 130 a response indicating that the one-time password has been validated successfully” Column 14 Lines 4-10. In response to the determination that an access device (Figure 2 computing device 202) is online, an authentication procedure is performed that results in an indication being transmitted that the user was authenticated.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of authenticating a user according to an authentication challenge provided by a restricted system to an access device taught by Arroyo by transmitting an indication of the authentication to the system in response to the determination that the access device is online as taught by Thakur. Since both references are directed to authenticating a user using an access device, the combination would yield predictable results. Determining whether a device is online before performing an authentication procedure with a remote server would have been an obvious implementation to one of ordinary skill in the art. Furthermore, as suggested by Thakur (Col. 13:30-34), for resources that require online authentication, such an implementation would have been necessary to ensure security of the restricted resource.
Claim 14 is directed to an access device but otherwise recites the same limitations as claim 6. Claim 14 is therefore rejected using the same reasoning described above.
Claim 23 is directed to an authentication system but otherwise recites the same limitations as claim 6. Claim 23 is therefore rejected using the same reasoning described above.

Claims 7-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arroyo (US 2019/0228140 A1) in view of Koutenaei (US 2016/0269403 A1).

Regarding Claim 7, Arroyo teaches all the limitations of claim 1, on which claim 6 depends.
wherein acquiring the code presented by the restricted system is in response to the user being authenticated according to an initial authentication challenge.
However, Koutenaei, which is directed to multi-factor authentication, teaches wherein acquiring the code presented by the restricted system is in response to the user being authenticated according to an initial authentication challenge. (“after the user enters the username or other required information--if it is applicable--and clicks on the login, sign-in, submit, and the like, button on the browsing device 10, the user's biometric information is invoked to be acquired on the authentication device 20. At 120, a notification may be pushed to the user's previously registered authentication device 20 that is in the proximity of the browsing device for such biometric acquisition. At 130, the user opens the notification on the authentication device 20 directing the user to supply the biometric information.” Paragraph 0023. “At 201, if the user is an existing user, the user logs into the account, application, webpage, single sign-on portal, and the like on his/her browsing device 10 using an existing solution (e.g. username and password)… the user downloads and installs the authentication application on the assigned authentication device 20. This process may start manually or triggered by scanning a barcode such as a quick response (QR) code” Paragraphs 0026-27. See Paragraphs 0099 and 0129 for a similar disclosure. A user is initially authenticated using a conventional authentication challenge, such as a username and password. After the initial challenge, either a QR code is presented to download an authentication application or the authentication application itself is launched.)
the authentication of a user using an access device taught by Arroyo by initially authenticating the user using a different authentication challenge, such as a conventional username and password, as taught by Koutenaei. Since both references are directed to user authentication for accessing a restricted system using an access device, the combination would yield predictable results. Such a combination would amount to merely adding a conventional username and password authentication procedure as a first factor of authentication. While Arroyo teaches the scanning of an optical code as an alternative to the conventional login method shown in Figure 6A, requiring both would provide for an extra level of security that would be appropriate depending on the restricted resource. Furthermore, as suggested by Koutenaei (Paragraphs 0130-131), requiring an initial authentication challenge would be necessary at least the first time the user logs in to the restricted system. 
Claim 18 is directed to a non-transitory computer readable medium but otherwise recites the same limitations as claim 7. Claim 18 is therefore rejected using the same reasoning described above.

Regarding Claim 8, Arroyo in view of Koutenaei further teaches further comprising: in response to the user being authenticated according to the initial authentication challenge, receiving a notification; (Koutenaei, “after the user enters the username or other required information… At 120, a notification may be pushed to the user's previously registered authentication device 20” Paragraph 0023. A notification is presented to a user after the user logs in to an account.)
receiving input from the user interacting with the notification; (Koutenaei, “At 130, the user opens the notification on the authentication device 20” Paragraph 0023.
Arroyo, “At FIG. 6F, authenticating device 600 receives input 625 (e.g., tap gesture) via the touchscreen of display 601 at the location of banner 626” Paragraph 0206. A notification in the form of a banner is displayed responsive to the scanning of a code. A user selects the notification in order to launch an authentication application.)
and in response to receiving the input from the user, automatically opening an authentication application for acquiring the code. (Koutenaei, See Paragraph 0023. See Paragraphs 0026-27, which discusses an embodiment where a QR code is presented in order to download the authentication application after an initial authentication challenge. Also see Figure 1 step 130: “The push notification directs the user to the authentication app that acquires user authentication”.
Arroyo, “As illustrated in FIG. 6H, authenticating device 600 initiates biometric authentication upon receiving selection of banner 626 of FIG. 6F.” Paragraph 0211. After a user selects the notification as shown in Figure 6F, an authentication application in the form of a facial recognition user interface is launched as shown in Figure 6H.)
In addition to the reasoning described in the rejection of claim 7, it would have been further obvious to modify Arroyo to present a notification, wherein responsive to a user interacting with the notification, an authentication application for acquiring the code is automatically opened since Arroyo similarly teaches automatically opening a biometric authentication user interface responsive to a user interacting with a notification. Such an implementation would amount to a rearrangement of the multi-
Claim 19 is directed to a non-transitory computer readable medium but otherwise recites the same limitations as claim 8. Claim 19 is therefore rejected using the same reasoning described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Benson (US 2013/0179681 A1) teaches using a blinking light as an optical code as an alternative to a QR code or bar code. (¶ 136, 141)
Schris (US 8,856,528 B2) teaches an authentication system that operates in an online mode and an offline mode. (Col. 3-4)
Guillama (US 2015/0074008 A1) teaches using flashes of light as a machine readable code. (¶ 44)
Machani (US 9,043,605 B1) teaches offline and online authorization using tokens. (Abstract, Fig. 5 step 504)
Voice (US 2016/0191520 A1) teaches methods of offline authentication. (Abstract)
Neuman (US 2016/0294821 A1) teaches authenticating a user using a challenge presented as a QR code. (Abstract, Fig. 3)
Baghdasaryan (US 2017/0111170 A1) teaches conventional offline authentication using a token and an improved method using asymmetric cryptography. (Abstract, ¶ 43)
Shastri (US 2017/0118025 A1) teaches an authentication system with a backend for providing multi-factor authentication, including initially receiving a first password based authentication challenge followed by various other authentication challenges. (Abstract, ¶ 96-99, Figs. 2, 3, 6)
Anand (US 2017/0366541 A1) teaches providing offline authentication for an application after an initial online login. (Abstract, Fig. 4)
Goodsitt (US 10,325,087 B1) teaches receiving credentials at a public terminal, followed by generation of a code that is displayed on the terminal and received by a user device. (Figs. 2-4)
Eisen (US 2020/0092272 A1) teaches authenticating a user using a QR code displayed on a terminal and scanned by a user device. (Fig. 1, ¶ 36, 43-46, 49-56, 79, 81, 103, 113-117, 125-126, 152, 156, 169, 176-177, 180, 187)
Xia (US 10,657,242 B1) teaches proximity based authentication of a user device. (Abstract, Figs. 4A-4H)
Monica (US 2020/0236113 A1) teaches biometric authentication of a user after scanning of a QR code, and signing the authentication challenge based on the results of the biometric authentication. (Abstract, ¶ 7-8, Figs. 2A-2B)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173